DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed amendments to the claims on 11/13/2020. Claims 1 and 6 have been amended and claims 13 and 14 have been added. Amendments to the claim have overcome the 35 USC 112 rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US PUB. 20180130260, herein Schmirler) in view of Sells et al. (US PUB 20090005928, herein Sells) in further view of Rodriguez, II (US PUB. 20170169617, herein Rodriguez) in further view of Bhandari et al (US PUB. 20010034730, herein Bhandari).


A system for machine tool maintenance and repair, the system comprising: 
a plurality of machine tools disposed in a factory layer, wherein each of the machine tools comprising a plurality of sensors installed thereon for collecting a plurality of sets of state data of the each of the machine tools that is in operation (0064 lines 1-7, “Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices (e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices (e.g., industrial data historians), located at one or more industrial plant facilities”, 0136, “a video capture device 1414 may be mounted at a location near a critical machine so that the machine can be visibly and/or audibly monitored.”, It would be well within the ability of one of ordinary skill in the art to mount the camera which are near the critical machine on the critical machine. The mounted cameras are installed machine tools and collects a plurality of state data as shown in 0136 for transmission back to the device interface component.), and the machine tools are divided into a plurality of tool groups (0136 “machine processes parts or products and is susceptible to jamming (e.g., paper jams in a paper processing machine fed by a web tension system, part jams on a conveyor belt, etc.)” An example is given of a conveyor belt. The conveyor belt is part of the conveyor tool group.), and the machine tools in each of the tool groups are of the same machine type (0045 lines 1-3, “Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices”, lines 7-10 “input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.)”, lines 11-13, “Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like.”, 0136 “machine processes parts or products and is susceptible to jamming (e.g., paper jams in a paper processing machine fed by a web tension system, part jams on a conveyor belt, etc.)” ; 
a human cyber physical system [disposed in a cloud layer] and having a plurality of visual initial-state models (0062 lines 1-3, “Rendering component can be configured to retrieve a suitable virtual reality or augmented reality presentation… rendering component 308 can generate presentations based on an identity of an industrial device, automation system, control cabinet, or machine received from the wearable appliance, such that available information about devices, machines, or control cabinets within the user's line of sight is displayed on the appliance.”) and a plurality of standard maintenance procedures (0053 lines 14-17 “virtual or augmented reality presentations can include...manuals, instructions”), wherein each of the visual initial-state models is built by assembling a plurality of component models that are built in accordance with measured dimension data of respective parts of any one of the machine tools in a corresponding one of the tool groups (0088 “rendering component can support... VR/AR views of first-person views of the area… by rendering a full -scale view of the area”, 0073 lines 14-19 “and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas--including machines…based on the plant models”), 
and each of the standard maintenance procedures is built by the human cyber physical system by analyzing periodical maintenance conditions and abnormal states encountered by at least one of the machine tools in the corresponding one of the tool groups that is in operation (0057 lines 1-4, 0136 “machine processes parts or products and is susceptible to jamming (e.g., paper jams in a paper processing machine fed by a web tension system, part jams on a conveyor belt, etc.)” The monitoring component is part of the human cyber physical system. Different tool groups such as the conveyor tool group and the paper processing machine tool group are monitored for abnormal states.), 
a plurality of cyber-physical agents (CPAs) that are [disposed in the factory layer], and are in charge of the tool groups of the machine tools (0064 lines 1-6, it would be well within the skill of one of ordinary skill in the art to be able to have multiple CPA devices as described) [respectively in a one-to-one manner] to receive the sets of state data, and are communicatively connected to the human cyber physical system to receive the standard maintenance procedures (0060 lines 14-17 “Client interface component can also deliver augmented reality, virtual reality, or mixed reality presentations to the wearable appliance”, 0062 lines 1-3, lines 18-20 “The selected presentation can then be sent to the wearable appliance the client interface component”, Figure 6A;  The client interface component as well as the device interface component are both part of the cyber physical agent. As explained in paragraph 0060, figure 6A, and 0064, these two components are able to exchange information with other components of the VR/AR presentation system such as the rendering component as well as the monitoring component both of which are part of the human cyber physical system. The client interface delivers the VR/AR presentations which includes the standard maintenance procedure (0053 lines 14-17, “) to the wearable appliance (0060 lines 14-17), therefore the client interface receives the standard maintenance procedure. The device interface receives data regarding different machine tools through the telemetry system in place that is described in 0064), wherein one of the CPAs or the human cyber physical system updates a corresponding one of the visual initial-state models as a visual operating-state model in accordance with a corresponding one of the sets of state data (0062 lines 1-7 “…and modify or enhance the presentation… live or historical video feeds of the plant floor”, 0088 lines 1-5, 10-13 “VR/AR presentation system 302 can stream up-to-date VR/AR presentation data to wearable appliance to ensure that the view--including the user's angle of perspective and live industrial data values--remains current.” The rendering component is part of the human cyber physical system as explained above and is responsible for rendering the up-to-date VR/AR presentation.), and the one of the CPAs obtains an event standard maintenance procedure from a corresponding one of the standard maintenance procedures in accordance with the corresponding one of the sets of state data (0065 lines 1-6, “Monitoring component 316 can be configured to monitor selected subsets of data… and to deliver… workflow recommendations”, figure 16, 0004 “generate augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data”, 0060 lines 14-17. The client interface component obtains the recommended workflow as it is passed along to the wearable device as shown in figure 16. Paragraph 0004 explains that the workflow is shown as an AR presentation and paragraph 0060 explains that the VR/AR presentation is delivered to the wearable device via the client interface component.); 
an on-site device (0004, “on the wearable appliance”) [disposed in the factory layer] and communicatively connected to the one of the CPAs for enabling an on-site personnel to access the visual operating-state model and the event standard maintenance procedure (0088 10-13 “VR/AR presentation system 302 can stream up-to-date VR/AR presentation data to wearable appliance, 0004, “generate augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data”); and 
an expert device (0074 lines 1-3 “virtual and augmented reality presentations can also be customized in accordance with a defined role of the wearer of appliance”, 0074 lines 4-6 “presented to a user can include… plant managers, plant engineers”) that is communicatively connected to the human cyber physical system [while bypassing the CPAs] for enabling an expert to access the visual operating-state model (0157 lines 1-6, “In the case of collaborative action… rendering component can deliver workflow presentation data to each recipient's wearable appliance...” 0158 lines 2-7, “VR/AR presentation system can allow users to share their personal views with one another... a live feed of the user's current view through the wearable appliance can be sent--via VR/AR presentation system 302--to the second user's wearable appliance”, The rendering component is part of the human cyber physical system. , wherein the expert device provides an expert maintenance procedure to the on-site device (0158 lines 16-20, “the users can exchange verbal communication via the wearable appliances 206 while sharing views”, By sharing verbal communication between devices, an expert corresponding to a plant manager is given the ability to provide their expert maintenance procedure to the on-site device.).
However, Schmirler does not teach a cloud layer; a factory layer; a networking layer communicatively connecting the factory layer to the cloud layer; machine tool (taught by Schmirler as shown above) disposed in a factory layer, a human cyber physical system (taught by Schmirler as shown above) disposed in a cloud layer, cyber-physical agents (CPAs) (taught by Schmirler as shown above) that are disposed in the factory layer and communicatively connected to the tool groups of the machine tools (taught by Schmirler as shown above) respectively in a one-to-one manner, an expert device that is communicatively connected to the human cyber physical system (taught by Schmirler as shown above) with bypassing the CPAs and the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure.
Sells does teach a cloud layer; a factory layer; a networking layer communicatively connecting the factory layer to the cloud layer (0018, 0022 lines 1-3, “Network interface 50 may facilitate wireless and/or wired communications such that off-board system 22 may be remotely accessed by controller 24”. The cloud layer is the off-board system. The network interface is the networking layer that connects the cloud layer and the factory layer. The controller 24 is a device in the factory layer since as shown in figure 1 it is part of the vehicle that is being worked on and because it does not belong to either the cloud layer or the networking layer. Examiner considers anything not in the cloud or networking layer as belonging 
machine tool (taught by Schmirler as shown above) disposed in a factory layer (the vehicle shown in figure 1 is part of the factory layer. Any of the machine tools that make up the vehicle are disposed in this layer.)
a human cyber physical system (taught by Schmirler as shown above) disposed in a cloud layer (0022 lines 1-3, “Network interface 50 may facilitate wireless and/or wired communications such that off-board system 22 may be remotely accessed by controller 24”. 0018, lines 1-6 “Off-board system 22 may represent… entity that generates, maintains, sends, and/or receives information associated with the operation of machine “ As paragraph 0018 explains, the off-board system is a computing system that maintains, sends and receives data about the operation of a machine. This is similar to what the rendering component and the monitoring component of Schmirler and the human cyber physical system do during operation. Since Sells et al. teaches a device equivalent to the rendering and monitoring component in a cloud layer, by combining Schmirler and Sells et al, the rendering and monitoring component of Schmirler would be placed in the cloud layer taught by Sells.)
cyber-physical agents (CPAs) (taught by Schmirler as shown above) that are disposed in the factory layer (0030 lines 5-8, “Controller 24 may include means for accessing, reading, and processing the media assets described above to display interactive three-dimensional models of machine 10 by way of user interface 16.” The controller 24 is inside the factory layer because as shown in figure 1, the controller is inside the vehicle and the vehicle is part of the factory layer as it is not part of the cloud or networking layers. The controller and Schmirler’s client interface component are equivalent regarding the function of sending data to a user through means of a user device and in their application. This task is also a task that the CPA does making all three devices equivalent regarding that function and their application. Since Sells et al. teaches a device equivalent to the client interface in a factory layer as  and communicatively connected to the tool groups of the machine tools (taught by Schmirler as shown above) respectively in a one-to-one manner (fig. 1 0030 lines 5-8, “Controller 24 may include means for accessing, reading, and processing the media assets described above to display interactive three-dimensional models of machine 10 by way of user interface 16.”, The controller communicates in a one to one manner with the user interface 16 since there is only one controller for the one user interface.)
It would have been obvious to one skilled in the art before the effective filing date to modify the virtual reality and augmented reality for industrial automation teachings of Schmirler with the layers teachings of Sells since both references are directed to providing maintenance help to users and because Sells teaches that by creating a system where the controller in the factory layer is able to communicate with an off-site location that is on the cloud layer, the tools at the offsite location can gather more information about the issues causing an abnormality in the factory layer and help reduce downtime which can help reduce significant economic losses and missed deadlines (0003).  
However, Schmirler and Sells does not teach an expert device that is communicatively connected to the human cyber physical system (taught by Schmirler as shown above) with bypassing the CPAs and the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure.
Rodriguez does teach an expert device that is communicatively connected to the human cyber physical system (taught by Schmirler as shown above) while bypassing the CPAs (0019, 0079 “shared 3D AR spaces of the invention may be used for myriad applications including educational”, 0039 fig. 5, AR presentations being shared go through a central hub. 
It would have been obvious to one skilled in the art before the effective filing date to modify the virtual reality and augmented reality for industrial automation teachings of Schmirler and the layers teachings of Sells with the AR educational teachings of Rodriguez because all the references are in the field of educating users and because Rodriguez teaches that “3D AR can enable educational visualizations of objects or aspects of physical reality that exist but are hard to see with the naked eye” (0083).
Schmirler, Sells and Rodriguez do not teach and the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure. 
Bhandari does teach and the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure (fig. 2, 0054 “The query application 112 issues an advice request to the advice sub-module 117 at step 201.” 0059 “the advice sub-module 117 optimizes the advice component of the candidate rules to the user at step 211, according to the optimizations described below, and returns the resulting advice components to the user at step 212.”, As shown in fig. 2, a user requests advice. This first advice corresponds to the standard maintenance procedure. However, it is determined later that a more optimized version of the rules has been found. This optimized version of the rules corresponds to the expert maintenance procedure. The standard maintenance procedure is then updated with the expert maintenance procedure in step 212. This corresponds with the synchronous updating of rules.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Schmirler, Sells and Rodriguez with the automated based teachings of Bhandari because all four references are in the field of educating users and because Bhandari’s automated technique of educating allows for “a  advice to improve their performance in a simple, easy-to-use manner.” (0005).

Regarding claim 3, Schmirler et al, Sells et al, Rodriguez and Bhandari teach the system of claim 1, 
Schmirler further teaches wherein the visual initial-state models and the visual operating-state models are virtual reality (VR) models or augmented reality (AR) models, and the on-site device and the expert device are VR devices or AR devices (0157 lines 1-6, 0158 lines 2-7). 

Regarding claim 6, Schmirler teaches A method for machine tool maintenance and repair, the method comprising: 
disposing a human cyber physical system in a cloud layer; 
disposing an on-site device, a plurality of machine tools (0004, “device interface component configured to receive industrial data from industrial devices”) and a plurality of cyber-physical agents (CPAs) (0064 lines 1-6, it would be well within the skill of one of ordinary skill in the art to be able to have multiple CPA devices as described) [in a factory layer], wherein the machine tools are divided into a plurality of tool groups (0136 “machine processes parts or products and is susceptible to jamming (e.g., paper jams in a paper processing machine fed by a web tension system, part jams on a conveyor belt, etc.)” An example is given of a conveyor belt. The conveyor belt is part of the conveyor tool group. The conveyor belt and the other parts in the conveyor group have the same tool type in that the tools are all needed in the functioning of the conveyor belt.), and the machine tools in each of the tool groups are of the same machine type (0045 lines 1-3, “Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the , each of the machine tools comprising a plurality of sensors installed thereon for collecting a plurality of sets of state data of the each of the machine tools in operation (0064 lines 1-7, “Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices (e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices (e.g., industrial data historians), located at one or more industrial plant facilities”, 0136, “a video capture device 1414 may be mounted at a location near a critical machine so that the machine can be visibly and/or audibly monitored.”, It would be well within the ability of one of ordinary skill in the art to mount the camera which are near the critical machine on the critical machine. The mounted cameras are installed machine tools and collects a plurality of state data as shown in 0136 for transmission back to the device interface component.); 
building each of a plurality of visual initial-state models by assembling a plurality of component models (0073 lines 14-19 “and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas--including machines…based on the plant models”) that are built in accordance with measured dimension data (”0088 “rendering component can support... VR/AR views of first-person views of the area… by rendering a full -scale view of the area”) of respective parts of any one of the machine tools in a corresponding one of the tool groups (0073 lines 14-19 “and presentation system 302 , wherein the visual initial-state models are one-to-one corresponding to the tool groups (0073 lines 14-19 “and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas--including machines…based on the plant models”), (The rendering component is part of the human cyber physical system and it retrieves the VR/AR presentation system which includes instructions and manuals which make up the standard maintenance procedure. The rendering component also has VR/AR model that is built in accordance with measured dimension data since the model is capable of rendering in a full-scale view and as paragraph 0073 states these representations can be of industrial devices such as a conveyor belt and the model would have different parts of the conveyor that make up the conveyor.); 
analyzing periodical maintenance conditions and abnormal states encountered by at least one of the machine tools in each of the tool groups that is in operation (0057 lines 1-4, 0136 “machine processes parts or products and is susceptible to jamming (e.g., paper jams in a paper processing machine fed by a web tension system, part jams on a conveyor belt, etc.)” The monitoring component is part of the human cyber physical system. Different tool groups , thereby building a plurality of standard maintenance procedures that are one-to-one corresponding to the tool groups (0053 lines 4-8, “system complements the real-world images on the appliance with virtual or augmented reality images, data, and the like that are associated with at least one identified object of the industrial automation system”, 0053 lines 14-17, “The virtual or augmented reality presentations can include… how-to's… work flows”, the identified objects are part of the tool groups and their specific how to’s and work flows are shown. These how to’s and workflows are standard maintenance procedures.); 
storing the visual initial-state models and the standard maintenance procedures in the human cyber physical system (0053 lines 14-17 “virtual or augmented reality presentations can include...manuals, instructions” 0062 lines 1-3, “Rendering component can be configured to retrieve a suitable virtual reality or augmented reality presentation”, The manuals and instructions are part of the VR/AR presentation system as explained by 0053. Retrieving the VR/AR presentation means that the rendering component also stored the presentation since by retrieving something it also had possession of it.); 
communicatively connecting the CPAs to the tool groups of the machine tools [in a one-to-one manner] and to the human cyber physical system for receiving the standard maintenance procedures and the sets of state data (0060 lines 14-17 “Client interface component can also deliver augmented reality, virtual reality, or mixed reality presentations to the wearable appliance”, 0062 lines 1-3 “Rendering component can be configured to retrieve… virtual reality or augmented reality presentation for rendering on… wearable appliance”, lines 18-20 “The selected presentation can then be sent to the wearable appliance the client interface component”, Figure 6A,  0064 line 1-6;  The client interface component as well as the device interface component are both part of the cyber physical agent. As explained in paragraph 0060, figure 6A, and 0064, these two components are able to exchange information with other components of the VR/AR presentation system such as the rendering component as well as the ; 
updating, by one of the CPAs or the human cyber physical system, a corresponding one of the visual initial-state models as a visual operating-state model in accordance with a corresponding one of the sets of state data, and obtaining an event standard maintenance procedure from a corresponding one of the standard maintenance procedures in accordance with the corresponding one of the sets of state data (0062 lines 1-7 “…and modify or enhance the presentation… live or historical video feeds of the plant floor”, 0088 lines 1-5, 10-13 “VR/AR presentation system 302 can stream up-to-date VR/AR presentation data to wearable appliance to ensure that the view--including the user's angle of perspective and live industrial data values--remains current.” The rendering component is part of the human cyber physical system as explained above and is responsible for rendering the up-to-date VR/AR presentation. 0065 lines 1-6, “Monitoring component 316 can be configured to monitor selected subsets of data… and to deliver… workflow recommendations”, figure 16, 0004 “generate augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data”, 0060 lines 14-17.); 
communicatively connecting the on-site device to the one the CPAs for enabling an on-site personnel to access the visual operating-state model and the event standard maintenance procedure (0088 10-13 “VR/AR presentation system 302 can stream up-to-date VR/AR presentation data to wearable appliance, 0004, “generate augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data”); 
and communicatively connecting an expert device (0074 lines 1-3 “virtual and augmented reality presentations can also be customized in accordance with a defined role of the wearer of appliance”, 0074 lines 4-6 “presented to a user can include… plant managers, plant engineers”) to the human cyber physical system [while bypassing the CPAs] for enabling an expert to access the visual operating-state model (0157 lines 1-6, “In the case of collaborative action… rendering component can deliver workflow presentation data to each recipient's wearable appliance...” 0158 lines 2-7, “VR/AR presentation system can allow users to share their personal views with one another... a live feed of the user's current view through the wearable appliance can be sent--via VR/AR presentation system 302--to the second user's wearable appliance”, The rendering component is part of the human cyber physical system. An expert, corresponding to the plant manager or engineer, wearing the device is given the ability to see the on-site personnel’s personal view on their device.); 
entering, by the expert, an expert maintenance procedure into the expert device (0158 lines 16-20, “the users can exchange verbal communication via the wearable appliances 206 while sharing views”);
uploading, by the expert device, the expert maintenance procedure to the human cyber physical system, thereby enabling the on-site personnel to access the expert maintenance procedure through the on-site device (0162, “maintenance person can compose the virtual note, associate the note with the control cabinet, and instruct that only other users having a maintenance role are permitted to view the note. … rendering component 308 will render the note on the wearable appliances”, the note is uploaded to the rendering component, which has been explained to be the human cyber physical system, so that the rendering component can render the note on other wearable devices.); 
and updating, by the human cyber physical system, the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure  (0057 “a monitoring component of the VR/AR presentation system 
Schmirler does not teach disposing a human cyber physical system in a cloud layer; disposing an on-site device, a plurality of machine tools (taught by Schmirler as shown above) and a plurality of cyber-physical agents (CPAs) (taught by Schmirler as shown above) in a factory layer, communicatively connecting the factory layer to the cloud layer via a networking layer, communicatively connecting the CPAs to the tool groups of the machine tools (taught by Schmirler as shown above) in a one-to-one manner, communicatively connecting an expert device (taught by Schmirler as shown above) to the human cyber physical system while bypassing the CPAs.
Sells does teach disposing a human cyber physical system (taught by Schmirler as shown above) in a cloud layer (0022 lines 1-3, “Network interface 50 may facilitate wireless and/or wired communications such that off-board system 22 may be remotely accessed by controller 24”. 0018, lines 1-6 “Off-board system 22 may represent… entity that generates, ;
disposing an on-site device (0030 lines 5-9 “Controller 24 may include means for accessing, reading, and processing the media assets described above to display interactive three-dimensional models of machine 10 by way of user interface 16. “ 0032 lines “Controller 24 may be in communication with… user interface 16 via communication lines. These communications may be facilitated by any suitable combination of wired and/or wireless hardware and carried out using known proprietary and/or non-proprietary links and protocols.” The user interface 16 corresponds with the wearable appliance taught by Schmirler because they both allow the user to see media assets as shown in 0030. The user interface 16 in Sells et al is disposed in the factory layer since it is able to communicate with the controller 24 without the need of the networking layer as shown in 0032. This means that the user interface is not in the cloud layer since the networking layer is needed in order for the factory layer (the controller) to communicate with the cloud layer as explained above in 0022. Therefore the user interface is located in the factory layer with the controller 24.), a plurality of machine tools (taught by Schmirler as shown above) and a plurality of cyber-physical agents (CPAs) (taught by Schmirler as shown above) in a factory layer (0030 lines 5-8, “Controller 24 may include means for accessing, reading, and processing the media assets described above to display 
communicatively connecting the factory layer to the cloud layer via a networking layer (0018, 0022 lines 1-3, “Network interface 50 may facilitate wireless and/or wired communications such that off-board system 22 may be remotely accessed by controller 24”. The cloud layer is the off-board system. The network interface is the networking layer that connects the cloud layer and the factory layer. The controller 24 is a device in the factory layer since as shown in figure 1 it is part of the vehicle that is being worked on and because it does not belong to either the cloud layer or the networking layer. The networking layer allows for communication between the off-board system and the controller.);
It would have been obvious to one skilled in the art before the effective filing date to modify the virtual reality and augmented reality for industrial automation teachings of Schmirler with the layers teachings of Sells since both references are directed to providing maintenance help to users and because Sells teaches that by creating a system where the controller in the factory layer is able to communicate with an off-site location that is on the cloud layer, the tools at the offsite location can gather more information about the issues causing an abnormality in the factory layer and help reduce downtime which can help reduce significant economic losses and missed deadlines (0003).  

Rodriguez does teach communicatively connecting an expert device (taught by Schmirler as shown above) to the human cyber physical system with bypassing the CPAs (0019, 0079 “shared 3D AR spaces of the invention may be used for myriad applications including educational”, 0039 fig. 5, AR presentations being shared go through a central hub. The central hub is not a CPA. Therefore, Rodriguez teaches sharing the presentation to multiple devices while bypassing a CPA since no CPA is involved in Rodriguez’s teachings.)
It would have been obvious to one skilled in the art before the effective filing date to modify the virtual reality and augmented reality for industrial automation teachings of Schmirler and the layers teachings of Sells with the AR educational teachings of Rodriguez because all the references are in the field of educating users and because Rodriguez teaches that “3D AR can enable educational visualizations of objects or aspects of physical reality that exist but are hard to see with the naked eye” (0083).
Schmirler, Sells and Rodriguez do not teach and updating, by the human cyber physical system, the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure.
Bhandari does teach and updating, by the human cyber physical system (taught by Schmirler as shown above), the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure (fig. 2, 0054 “The query application 112 issues an advice request to the advice sub-module 117 at step 201.” 0059 “the advice sub-module 117 optimizes the advice component of the candidate rules to the user at step 211, according to the optimizations described below, and returns the resulting advice components to the user at step 212.”, As shown in fig. 2, a user requests advice. This first advice corresponds to the standard maintenance procedure. However, it is determined later that a more optimized version of the rules has been found. This optimized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Schmirler, Sells and Rodriguez with the automated based teachings of Bhandari because all four references are in the field of educating users and because Bhandari’s automated technique of educating allows for “a method and system to enable large numbers of people (users) to collect data about their performance in the field of their choice and receive personalized instruction or advice to improve their performance in a simple, easy-to-use manner.” (0005). 

Regarding claim 8, Schmirler et al, Sells et al, Rodriguez and Bhandari teach the method of claim 6.
Schmirler further teaches wherein the visual initial-state models and the visual operating-state model are VR models or AR models, and the on-site device and the expert device are VR devices or AR devices (0157 lines 1-6, 0158 lines 2-7).

Regarding claim 13, Schmirler et al, Sells et al, Rodriguez and Bhandari teach the system of claim 1.
Bhandari further teaches wherein the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure if a result of maintenance and repair meets an expectation of the expert maintenance procedure (fig. 2, 0054 “The query application 112 issues an advice request to the advice sub-module 117 at step 201.” 0059 “the advice sub-module 117 optimizes the advice component of the candidate rules to the user at step 211, according to the optimizations described below, and returns the resulting advice 

Regarding claim 14, Schmirler et al, Sells et al, Rodriguez and Bhandari teach the system of claim 6.
Bhandari further teaches wherein the human cyber physical system updates the corresponding one of the standard maintenance procedures synchronously in accordance with the expert maintenance procedure if a result of maintenance and repair meets an expectation of the expert maintenance procedure (fig. 2, 0054 “The query application 112 issues an advice request to the advice sub-module 117 at step 201.” 0059 “the advice sub-module 117 optimizes the advice component of the candidate rules to the user at step 211, according to the optimizations described below, and returns the resulting advice components to the user at step 212.”, As shown in fig. 2, a user requests advice. This first advice corresponds to the standard maintenance procedure. However, it is determined later that a more optimized version of the rules has been found. This optimized version of the rules corresponds to the expert maintenance procedure. The standard maintenance procedure is then updated with the expert maintenance procedure in step 212. This corresponds with the synchronous updating of rules. The expert advice are only used to synchronously update the standard maintenance procedure when an optimized version of the maintenance procedure exists. An expectation of optimized maintenance and repair exists.)
4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US PUB. 20180130260, herein Schmirler) in view of Sells et al. (US PUB 20090005928, herein Sells) in further view of Rodriguez, II (US PUB. 20170169617, herein Rodriguez) in further view of Bhandari et al (US PUB. 20010034730, herein Bhandari) in further view of Wang et al. (US PUB 20060250269, herein Wang). 

Regarding claim 4, Schmirler et al, Sells et al, and Rodriguez teach the system of claim 1, Schmirler et al  further teaches wherein the at least one machine tool is a rotary machine (0056, “motor-driven conveyor and a motor drive that controls the motor”, a motor drive is a rotary machine).
  However Schmirler et al, Sells et al, and Rodriguez does not teach and the sensors comprises a dynamometer, an energy consumption sensor and a temperature sensor.
Wang et al. teach and the sensors comprises a dynamometer, an energy consumption sensor and a temperature sensor (0037 “Such sensors 610 may include photo detectors… photovoltaic energy from the solar panel. The sensors 610 may also include    thermistors to monitor… junction temperature… dynamometers”). 
It would have been obvious to one skilled in the art to modify the teachings of Schmirler et al. with the teachings of Wang because by measuring these crucial parameters, the sets of data that are gathered can be used “for further analysis and decision making” (0037).

Regarding claim 10, Schmirler et al, Sells et al, and Rodriguez teach the method of claim 6. 
Schmirler et al further teaches wherein the at least one machine tool is a rotary machine (0056, “motor-driven conveyor and a motor drive that controls the motor”, a motor drive is a rotary machine).
  However Schmirler et al, Sells et al, and Rodriguez does not teach and the sensors comprises a dynamometer, an energy consumption sensor and a temperature sensor.
Wang et al. teach and the sensors comprises a dynamometer, an energy consumption sensor and a temperature (0037 “Such sensors 610 may include photo detectors… photovoltaic energy from the solar panel. The sensors 610 may also include    thermistors to monitor… junction temperature… dynamometers”).

Response to Arguments
Applicant’s arguments, filed 11/13/2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmirler et al. (US PUB. 20180130260, herein Schmirler) in view of Sells et al. (US PUB 20090005928, herein Sells) in further view of Rodriguez, II (US PUB. 20170169617, herein Rodriguez) in further view of Bhandari et al (US PUB. 20010034730, herein Bhandari).
Applicant argues on page 14 that the claimed invention is directed to using any of the machine tools to represent all of the machine tools in the corresponding one of the tool groups and that the conveyor belt of Schmirler cannot represent other parts of the conveyor and thus Schmirler fails to teach or suggest the claimed visual initial state model of any of the machine tools in a corresponding one of the tool groups to represent all of the machine tools in the corresponding one of the tool groups. 
However, applicant does not provide any reasoning as to why a conveyor belt cannot represent other parts of the conveyor. A conveyor belt is part of the overall conveyor tool group and represents the other parts that make up the conveyor system. It is further taught in Schmirler that Schmirler teaches that the visual initial state model is built by assembling a plurality of components in accordance with measured dimension data in 0088 and 0073 as shown in the rejection of claim 1 above. 

Applicant further argues that Schmirler fails to teach that the plurality of CPAs that are in charge of the tool groups of the machine tools respectively in a one to one manner. However, Schmirler in combination with Sells teaches this since Schmirler teaches the claimed CPA as shown in the rejection of claim 1 above and Sells further teaches a one to one communication means since in 0030 of Sells it is shown that one controller communicates with one device. 
Applicant on page 17 then argues that the cited prior art fails to teach updating the standard maintenance procedure with the expert procedure synchronously. Bhandari is introduced due to amendments to the claims. Bhandari teaches in fig. 2, 0054 and 0059 that advice is requested by the user. This advice corresponds to the standard maintenance procedure. When the system realizes that a more optimized procedure exists, the system updates the standard maintenance procedure with the optimized advice. The optimized advice corresponds to the expert maintenance procedure.
Therefore claim 1 and its dependent claims 3-4 and 13 along with independent claim 6 and its dependent claims 8, 10 and 14 are rejected. 

Relevant Prior Art
	Floyd et al (US PUB. 20160055260) has been deemed relevant prior art because Floyd is also focused on visualizing issues from a diagnostic system of mechanical systems. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2118                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116